Exhibit 10.1 

﻿

﻿

 

UnionBank

PROMISSORY NOTE SECURED BY MORTGAGE

VARIABLE RATE

﻿

﻿

 

 

Debtor Name

PriceSmart, Inc.

Debtor Address

Office

Loan Number

9740 Scranton Road

40061

7138345560

Suite 125

Maturity Date

Amount

San Diego, CA 92121

March 1, 2027

$35,700,000.00

﻿

﻿

 

$35,700,000.00

Date January 27, 2017

﻿

FOR VALUE RECEIVED, on March 1, 2027 (the "Maturity Date"), the undersigned
("Debtor") promises to pay to the order of MUFG UNION BANK, N.A. ("Bank"), the
principal sum of Thirty-Five Million Seven Hundred Thousand and No/100 Dollars
($35,700,000.00), or so much thereof as is disbursed, together with interest on
the balance of such principal from time to time outstanding, at the per annum
rate established at the times set forth below (the "Note Rate"). All
computations of interest under this note shall be made on the basis of a year of
360 days, for actual days elapsed. Notwithstanding any other term or provision
hereof to the contrary, if an interest Rate Hedge is outstanding, then interest
on this note shall be computed on the basis of a year of 360 days, actual days
elapsed.

﻿

1.       PAYMENTS. Debtor shall pay interest only installments on the first day
of each month beginning on April 1, 2017. Commencing on April 1, 2019, Debtor
shall pay principal and interest in installments on the first day of each month.
The principal and interest payments shall be sufficient to repay in the
aggregate principal and accrued interest due hereunder over a three hundred and
thirty six (336) month amortization period. The payments are subject to change
if the interest rate changes as provided below. A payment will be treated as
made on the date it is received. Each payment will be applied first to accrued
but unpaid interest then due, and then to principal. Interest for the period
from the date funds are disbursed hereunder (the “Disbursement Date”) to (but
excluding) the first day of the calendar month following such date (the “Stub
Period”) shall be computed at the Variable Note Rate based on a year of 360 days
and the actual number of days in the Stub Period. This interest shall be
calculated on the full amount advanced under this note and shall be paid in
advance by deducting the amount due from the funds disbursed at closing. If any
interest rate defined in this note ceases to be available from Bank for any
reason, then said interest rate shall be replaced by the rate then offered by
Bank, which, in the sole discretion of Bank, most closely approximates the
unavailable rate. Whenever any payment required hereunder falls due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, unless that day falls in a new calendar month, in which event such
payment day shall be the next preceding Business Day. Debtor shall pay all
amounts due under this note in lawful money of the United States to MUFG Union
Bank, N.A., Loan Administration Department, 3151 E. Imperial Highway, Brea, CA
92821 or such other office as may be designated by Bank from time to time.

2.       VARIABLE INTEREST RATE AND PAYMENT TERMS.

2.1       Interest Rate. The amount outstanding hereunder shall bear interest at
a rate which is one and seven-tenths percent (1.70%) per annum (the “Credit
Spread”) in excess of the LIBOR Rate (such spread and rate, together, the
"Variable Note Rate"), such rate to be set as of the Disbursement Date and as of
each Interest Change Date, in each case to remain fixed until the next Interest
Change Date. The LIBOR Rate shall change on each Interest Change Date.

﻿

Promissory Note Secured by Mortgage Variable Rate

Rev. 08/31/15

MIA 185675632v2

-1-





--------------------------------------------------------------------------------

 



2.2       Changes in Payments. On each Interest Change Date, the principal and
interest payments will change to the amount necessary to amortize in equal
monthly installments of principal and interest the unpaid principal owing at the
Interest Change Date over the remaining amortization period at the new Variable
Note Rate. For example, if the original amortization period is 240 months, and
12 whole calendar months have elapsed since the disbursement of the loan, the
new remaining amortization period would be 228 months. Debtor will pay the
amount of the new principal and interest payment beginning on the first monthly
payment date after the Interest Change Date and on each subsequent monthly
payment date during the then current Interest Period. Notwithstanding the
foregoing, if Debtor shall have entered into an Interest Rate Hedge, then on
each monthly payment date thereafter, until the Maturity Date, Debtor shall pay
the sum of (x) the Adjusted Amortization Amount for such date plus (y) interest
accrued at the Variable Note Rate on the outstanding principal amount hereunder.

2.3       Notice of Changes. Bank will deliver to Debtor notice of any changes
in the Variable Note Rate or the payments, but the effectiveness and date of
such changes shall not be affected by such notice or the lack thereof. Unless
otherwise expressly provided for herein, there is no limit on the amount the
Variable Note Rate or the payments on this note may increase or decrease on any
single Interest Change Date, or in the aggregate throughout the term of this
note.

3.       LATE PAYMENTS. If Bank has not received the full amount of any payment
hereunder by the end of ten (10) calendar days after the date it is due, Debtor
will pay to Bank a late charge in the amount of six percent (6%) of the overdue
payment, such late charge to be immediately due and payable without notice or
demand by Bank. Debtor will pay this late charge only once on any late payment.
Debtor agrees that Bank will incur administrative costs and other damages not
compensated by payment of interest as a result of any payment not being made
when due and acknowledges that calculation of actual damages is extremely
difficult and impracticable and that the foregoing amount is a reasonable
estimate of these damages.

4.       INTEREST RATE FOLLOWING DEFAULT. In the event of default, at the option
of Bank, and to the extent permitted by law, interest shall be payable on the
outstanding principal under this note at a per annum rate equal to five percent
(5%) in excess of the Note Rate calculated from the date of default until all
amounts payable under this note are paid in full.

5.       PREPAYMENT.

5.1       Debtor may prepay amounts outstanding under this note in whole or in
part provided Debtor has given Bank not less than five (5) Business Days prior
written notice of Debtor's intention to make such prepayment and pays the
prepayment fee due as a result. The prepayment fee shall also be paid if Bank,
for any other reason, including acceleration or foreclosure, receives all or any
portion of principal prior to its scheduled payment date.-

5.2       The prepayment fee shall be an amount equal to the present value of
the product of: (i) the difference (but not less than zero) between (a) the
interest rate applicable to the principal amount which is being prepaid, and (b)
the return which Bank could obtain if it used the amount of such prepayment of
principal to purchase at bid price regularly quoted securities issued by the
United States having a maturity date most closely coinciding with the sooner of
the next Interest Change Date or the Maturity Date, and such securities were
held by Bank until such date ("Yield Rate"); (ii) a fraction, the numerator of
which is the number of days in the period between the date of prepayment and the
sooner of the next Interest Change Date or the Maturity Date and the denominator
of which is 360; and (iii) the amount of the principal so prepaid (except in the
event that principal payments are required and have been made as scheduled under
the terms of this note, then an amount equal to the lesser of (A) the amount
prepaid or (B) 50% of the sum of (1) the amount prepaid and (2) the amount of
principal scheduled under the terms

Promissory Note Secured by Mortgage Variable Rate

Rev. 08/31/15

MIA 185675632v2

-2-





--------------------------------------------------------------------------------

 



of this note to be outstanding at the sooner of the next Interest Change Date or
the Maturity Date). Present value under this note is determined by discounting
the above product to present value using the Yield Rate as the annual discount
factor. Notwithstanding the foregoing, no prepayment fee shall be payable in
connection with a prepayment made on an Interest Change Date.

5.3       Notwithstanding the foregoing, no prepayment fee shall be payable in
connection with a prepayment in full hereunder during the sixty (60) day period
immediately preceding the Maturity Date.

5.4       In no event shall Bank be obligated to make any payment or refund to
Debtor, nor shall Debtor be entitled to any setoff or other claim against Bank,
should the return which Bank could obtain under this prepayment formula exceed
the interest that Bank would have received if no prepayment had occurred. All
prepayments shall include payment of accrued interest on the principal amount so
prepaid and shall be applied to payment of interest before application to
principal. A determination by Bank as to the prepayment fee amount, if any,
shall be conclusive. In the event of partial prepayment, such prepayment shall
be applied to principal payments in the inverse order of their maturity.

5.5       Bank shall provide Debtor a statement of the amount payable on account
of prepayment. Debtor acknowledges that (i) Bank establishes an interest rate
upon the understanding that it applies for the entire Interest Period, and (ii)
Bank would not lend to Debtor without Debtor's express agreement to pay Bank the
prepayment fee described above.

5.6       If Debtor has entered into an Interest Rate Hedge, Debtor acknowledges
and agrees that (i) Bank (or its affiliate) has the right, but not the
obligation, under the Swap Documents governing such Interest Rate Hedge, to
compel an early termination, in full or in part, of such Interest Rate Hedge as
a result of any unscheduled prepayment under this note, (ii) any such early
termination may result in payment obligations (which may be substantial in
amount) being owed by Debtor to Bank (or any affiliate of Bank) as early
termination, close-out or settlement amounts, which amounts shall be determined
in accordance with the Swap Documents governing such Interest Rate Hedge and
shall be in addition to any prepayment fee and other charges specified herein,
and (iii) if such full or partial early termination of the Interest Rate Hedge
results in an amount owing by Bank or its affiliate to Debtor, then Bank may in
its discretion apply such amount to prepayment of principal hereunder, together
with accrued interest on such principal and any resulting prepayment fee. Debtor
further acknowledges and agrees that neither Bank nor any of its affiliates is
under any obligation to enter into interest Rate Hedges with Debtor and that
such Interest Rate Hedges will be governed by documentation separate from this
note.

﻿

﻿

 

﻿

: ______________________________  __________  __________  _________

Debtor Initials Here

ACCELERATION OF TIME FOR PAYMENT. Upon the occurrence of any Event

﻿

6        DEFAULT AND

of Default as defined in Section 5 of the Loan Agreement, Bank, in its
discretion, may cease to advance funds hereunder and may declare all obligations
under this note immediately due and payable.

﻿

7.       ADDITIONAL AGREEMENTS OF DEBTOR. If any amounts owing under this note
are not paid when due, Debtor promises to pay all costs and expenses, including
reasonable attorneys' fees (including the fees and costs of Bank's in-house
counsel and legal staff) incurred by Bank in the negotiation, documentation and
modification of this note and all related documents and in the collection or
enforcement of any amount outstanding hereunder. Debtor and any Obligor, for the
maximum period of time and to the full extent permitted by law, (a) waive
diligence, presentment, demand, notice of nonpayment, protest, notice of
protest, and notice of every kind; (b) waive the right to assert the defense of
any statute of limitations to any debt or obligation hereunder; and (c) consent
to renewals and extensions of time for the payment of any amounts due under this
note. If this note is signed by more than one party, the term "Debtor" includes
each of the undersigned and any successors in interest thereof; all of whose
liability shall be joint and several. Any married person who signs this note
agrees

﻿

Promissory Note Secured by Mortgage Variable Rate

Rev. 08/31/15

MIA 185675632v2

-3-





--------------------------------------------------------------------------------

 



that recourse may be had against the separate property of that person for any
obligations hereunder. The receipt of any check or other item of payment by
Bank, at its option, shall not be considered a payment on account until such
check or other item of payment is honored when presented for payment at the
drawee bank. Bank may delay the credit of such payment based upon Bank's
schedule of funds availability, and interest under this note shall accrue until
the funds are deemed collected. In any action brought under or arising out of
this note, Debtor and any Obligor, including their successors and assigns,
hereby consent to the jurisdiction of any competent court within the State of
Florida, and consent to service of process by any means authorized by said
state's law. The term "Bank" includes, without limitation, any holder of this
note. This note shall be construed in accordance with and governed by the laws
of the State of Florida. The mortgage securing this note permits Bank to declare
all obligations hereunder immediately due and payable upon the occurrence of
certain events described therein.

9.       DEFINITIONS. As used herein, the following terms shall have the
meanings respectively set forth below:

“Adjusted Amortization Amount” means, with respect to any scheduled principal
payment date under this note on or after the effective date of an Interest Rate
Hedge, unless otherwise expressly agreed by the parties in writing, the amount
of principal payable on such scheduled payment date, as determined by Bank as of
such effective date, based upon full amortization of the then outstanding
principal amount of this note, assuming equal (or nearly equal) payments of
principal and interest from such date through the maturity of this note, and
further assuming: (i) the relevant Adjusted Swap Rate shall be substituted for
such purpose for the Variable Note Rate, (ii) the maturity or termination date
of the Interest Rate Hedge shall be deemed the same as the Maturity Date, and
(iii) the initial Interest Rate Hedge notional amount shall be deemed equal to
the then outstanding principal balance hereunder.

“Adjusted Swap Rate” means, (i) in respect of any interest rate swap, forward
swap or swaption, the sum of the fixed rate payable by Debtor thereunder plus
the Credit Spread, and (ii) in respect of any interest rate cap or collar
transaction, the sum of the cap rate under such transaction plus the Credit
Spread.

"Business Day" means (i) except as otherwise provided in clause (ii) below, a
day, which is not a Saturday or Sunday, on which banks in the State of
California are open for business for the funding of corporate loans, or (ii) for
use only in connection with the definition of “LIBOR Rate”, a day which is both
a New York Banking Day and a London Banking Day.

"Interest Change Date" means the first day of the first calendar month following
the Disbursement Date and the first day of each calendar month occurring at one
(1) month intervals thereafter.

"Interest Period" means the period of time from one Interest Change Date to the
next or to the Maturity Date, as the case may be.

“Interest Rate Hedge” means any interest rate swap, forward swap or swaption, or
interest rate cap or collar transaction now or hereafter entered into between
Debtor and Bank or any affiliate of Bank for purposes of hedging or mitigating,
fully or partially, interest rate risk under this note.

"LIBOR Rate" means, for any specified Interest Period, a per annum rate of
interest equal to the rate for deposits in US Dollars for a period equal to the
Interest Period which appears on the Reuters Screen LIBOR 01 Page as of 11:00
a.m., London time, on the day that is two (2) Business Days preceding the first
day of such Interest Period.

"London Banking Day" means a day on which dealings in U.S. Dollar deposits in
London, England, may be carried on by Bank.

Promissory Note Secured by Mortgage Variable Rate

Rev. 08/31/15

MIA 185675632v2

﻿

-4-

 

--------------------------------------------------------------------------------

 

DEBTOR:

PRICESMART, INC.,

a Delaware corporation

﻿

﻿

image1 [c803-20170228xex10_1g001.jpg]

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

Promissory Note Secured by
Mortgage Variable Rate Rev. 08/31/15 MIA
185675632v2

﻿

﻿

﻿



--------------------------------------------------------------------------------